Citation Nr: 1544848	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Winston-Salem, North Carolina RO.

The issue of entitlement to reimbursement for private medical treatment expenses incurred at Nash General Hospital from February 4, 2011 to February 5, 2011 has been raised by the record (in a September 2011 VA Form 21-4138), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ (in this case, a VA Medical Center) for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his type II diabetes mellitus (first diagnosed in February 2009 based on VA testing) is related to alleged exposure to herbicides during his military service.  Specifically, he alleges that he was exposed to Agent Orange while stationed in Thailand and during top secret travel missions transporting troops and supplies (including Agent Orange) to various locations in Cambodia, Laos, and Vietnam.

The Veteran's DD Form 214 documents that his military occupational specialty in the Air Force was Aircraft Maintenance Specialist.  A memorandum dated in May 1974 confirms that the Veteran was deployed on temporary duty assignment (TDY) to the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand beginning in May 1974 for approximately 65 days.  In a September 2011 statement, the Veteran alleged that his assignment to Thailand was extended to give him "at least 6 months" at that assignment.  In his April 2014 VA Form 9, he alleged that his barracks housing unit in Thailand was located at the rear perimeter of the base.

The evidence of record currently includes extracts (provided by the Air Force) of the history of the Veteran's unit (317th Tactical Airlift Wing) while it was deployed to the U-Tapao RTAFB in Thailand.  These extracts provide pertinent details regarding the activities of his unit for the period from April 1, 1974 through September 30, 1974, and include no mention of his unit landing in Vietnam at any time.  The evidence of record also includes a portion of the Veteran's service personnel file, which contains documentation of his in-service job evaluations from August 1974 through May 1977 (after his Thailand service, when he was stationed at Pope Air Force Base in North Carolina).  The remainder of the Veteran's service personnel file (including any records of all of his assignments and locations, as well as any in-service job evaluations prior to August 1974 to include while in Thailand), as well as his service finance records (which may show in-country or combat pay to corroborate his allegations of missions to Vietnam) must be secured for the record on remand.  Thereafter, formal development for corroboration of his alleged service in Vietnam (and if that proves negative, then formal development for corroboration of exposure to herbicides in Thailand) is necessary.

As an additional matter, the Board notes that in an October 2012 statement, the Veteran's representative asserted that a statement from the Veteran's VA primary care provider (K. Howard, PA-C) was attached for submission to VA.  It appears that this document is not of record.  All outstanding VA treatment reports must be secured for the record on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all updated (to the present) VA treatment and evaluation the Veteran has received for such disability since November 2013 (including the statement from K. Howard, PA-C, which was referenced in the Veteran's representative's October 2012 statement).

2.  Secure for the record the remainder of the Veteran's service personnel file (including any records of all of his assignments and locations, as well as any in-service job evaluations prior to August 1974 to include while in Thailand), and arrange for exhaustive development (to include a search for the Veteran's service finance records, if available, to determine whether he received combat/[Vietnam] in-country pay for being deployed to Vietnam while stationed in Thailand) for confirmation of his alleged service in Vietnam.  [If pay records are unavailable, it must be so noted for the record, the scope of the search should be described, and the Veteran must be so notified.]

3.  The AOJ must thereafter make a formal determination as to whether or not the Veteran was exposed to herbicides in service at any time, in accordance with the results of the following development:

(a) Based on the development sought in #2, above, the AOJ should make a formal finding for the record as to whether or not the Veteran is shown to have served in Vietnam.

(b) If and only if Vietnam service cannot be verified, then the AOJ should request VA's Compensation and Pension Service to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used in Thailand while the Veteran was stationed there for a TDY assignment beginning in May 1974.  If such request yields a negative result, then a request to the U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by his service records, in accordance with M21-1MR, Part IV, Subpart ii, 2.C.10.n.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

